J-A13038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MICHAEL DARRELL HATFIELD                   :
                                               :
                       Appellant               :      No. 2359 EDA 2021

        Appeal from the Judgment of Sentence Entered October 19, 2021
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0002427-2020


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                FILED OCTOBER 3, 2022

        Appellant, Michael Darrell Hatfield appeals from the judgment of

sentence entered in the Montgomery County Court of Common Pleas, following

his jury trial convictions for first degree murder and possession of an

instrument of crime (“PIC”).1 We affirm.

        The trial court set forth the relevant facts and procedural history of this

case as follows:

           On April 10, 2020 at about 11:00 a.m., Officer Matthew
           Maciejewski of the Pottstown Borough Police Department
           was dispatched to 331 North Hanover Street, Apartment 89,
           for a report of an assault victim. He knew from dispatch
           that there was a domestic incident and that the male caller
           to 911 said he had hurt his wife. Officer Maciejewski, along
           with another Pottstown Borough Police Officer, Officer
           Sovari, knocked on the apartment door. When Appellant
____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), and 907(a), respectively.
J-A13038-22


       answered, Officer Maciejewski asked him “[i]s your wife
       here? Is she okay?” Appellant told the officers that he
       strangled her, and permitted them inside.           Officer
       Maciejewski walked over to what looked like a person on the
       living room floor, while Appellant walked to the adjacent
       kitchen with Officer Sovari.

       Officer Maciejewski determined that it was a female on the
       floor, and that the victim had no pulse. He observed that
       that there was dried blood coming from her ears and a large
       pool of blood under her mouth. He overheard Appellant tell
       Officer Sovari that he had strangled his wife two days prior
       using an orange electrical cord. Officer Maciejewski was
       able to locate the orange electrical cord in the bottom of a
       trash can.

       Next on-scene was Officer Michael Damiano of the Pottstown
       Borough Police Department. While both Officer Maciejewski
       and Officer Damiano cleared the crime scene, Appellant
       spontaneously stated twice to Officer Sovari that he just
       snapped. This was overheard by Officer Maciejewski. After
       about 15 to 20 minutes of the police arriving, Appellant was
       taken into custody.

       Lieutenant Todd Richard of the Montgomery County
       Detective Bureau, Homicide Unit, participated in the
       investigation as the lead detective, and took Appellant’s
       voluntary statement at the Pottstown Police Department[,
       which reads in relevant part as follows:]

          [QUESTION:] Did you call 9-1-1 today?

          ANSWER: Yes.

          [QUESTION:] Why[?]

          ANSWER: I needed a police officer at the residence. I
          hurt my wife.

          [QUESTION:] What did you do to her?

          ANSWER: Strangulation.

          [QUESTION:] What did you use to strangle her?

                                  -2-
J-A13038-22



          ANSWER: An electrical cord, a standard electrical cord.

          [QUESTION:] When did you strangle her?

          ANSWER: Wednesday night, [i]t was after dark.            I
          remember we were watching Channel 69 Weather, but
          that’s a continuous show. It runs all the time, so I can’t
          give you the exact time.

          [QUESTION:] What happened that led to you to
          strangling her?

          ANSWER: I snapped and lost it. It started out we were
          going over her medicines, like everything that she is
          taking and what we could get rid of. Next thing I knew,
          she called me an asshole and some other choice words.
          I spoke her name, Mary, and told her to calm down. She
          got verbally abusive towards me. I don’t recall the exact
          words she was using. I could just describe it was verbally
          abusive. I went around the table, opened the door to the
          closet and grabbed the electrical cord. I wrapped the
          cord around her neck and strangled her.

          [QUESTION:] Where were you in the house when this
          occurred?

          ANSWER: We were in the living room. Mary was sitting
          in her recliner chair. Mary has several medical problems,
          heart patient. She had a bypass several years ago. She
          uses a breather because she has COPD, knee
          replacements, high blood pressure.

          [QUESTION:] Did you say anything to Mary prior to
          strangling her?

          ANSWER: Nothing other than telling her to calm down.

          [QUESTION:] Did Mary see you get the extension cord?

          ANSWER: - -

          [QUESTION:] Excuse me, electrical cord?


                                   -3-
J-A13038-22


          ANSWER: No, [s]he was facing away from the closet
          where I got it.

          [QUESTION:] Did you say anything while you were
          strangling her?

          ANSWER: No.

          [QUESTION:] How long did you strangle her before she
          died?

          ANSWER: A short period of time. I couldn’t give you a
          time.

          [QUESTION:] How did you know she had died?

          ANSWER: She went limp.

          [QUESTION:] Did she try to fight you at all?

          ANSWER: She moved her arms like downward, but she
          didn’t really put up a fight.

          [QUESTION:] Had you been drinking or using drugs when
          this occurred?

          ANSWER: No.

          [QUESTION: What] did you do after she was dead?

          ANSWER: I laid a blanket on the rug. I also removed a
          plastic cover from the bed and put the bed back together
          and laid the plastic on top of the blanket, and then I laid
          Mary on the plastic.

          [QUESTION: Why] did you do that?

          ANSWER: I just did.

          [QUESTION:] Did you think about trying to move her out
          of the apartment?

          ANSWER: I couldn’t move her. I just didn’t know what
          to do.

                                   -4-
J-A13038-22



          [QUESTION:] Did you call anyone after this happened?

          ANSWER: No. I talked to my youngest daughter
          Wednesday after this happened. I didn’t tell her what
          happened though.

          [QUESTION:] What is your daughter’s name?

          ANSWER: Lisa Hatfield or Jordan, which is one of her
          married names. She lives up in Reading.

          [QUESTION:] What made you call the police today?

          ANSWER: I had to get help for Mary and for myself. I
          mean, I just didn’t know what to do.

          [QUESTION:] Where is the electrical cord that you used
          to strangle Mary?

          ANSWER: In the trash can in the living room sitting next
          to the recliner. Also there is a sheet in there. That sheet
          had been on her recliner. I didn’t use it for anything. I
          just threw it away.

          [QUESTION:] Did you leave Mary lying on the living room
          floor from the time you killed her to the time you called
          the police?

          ANSWER: Yes. I never move her once. I put her on the
          floor.

          [QUESTION:] Can you describe to me how you strangled
          Mary?

          ANSWER: I went around the table. I knew that there
          was an extension cord in the closet because I used it
          before. After I grabbed it, I walked behind her. She was
          seated in her recliner. I wrapped it around her neck and
          pulled with both hands until she stopped moving.

          [QUESTION:] Did you know what you were doing was
          wrong?


                                   -5-
J-A13038-22


             ANSWER: Yes, I did.

                                   *     *   *

             [QUESTION:] Is everything you told me in this statement
             the truth?

             ANSWER: Yes.

         [N.T. Trial, 10/19/21, at 48-49, 50-56].

(Trial Court Opinion, filed 1/4/22, at 2-7) (some internal citations and

quotation marks omitted).

      Prior to trial, Appellant filed a motion requesting individual voir dire.

Appellant also filed a motion in limine to preclude the testimony of Mary

Hatfield’s granddaughter, Charlotte Butterfield. Specifically, Appellant aimed

to preclude anticipated testimony from Ms. Butterfield that days before Ms.

Hatfield’s death, Appellant uncharacteristically told Ms. Butterfield and her

cousins that he loved them and asked if they would abandon him if anything

happened to their grandmother.      The trial court heard argument on both

issues on October 8, 2021. The court denied Appellant’s request for individual

voir dire.   Regarding the motion in limine to preclude Ms. Butterfield’s

testimony, the court did not issue an express ruling and stated, “All right.

Thank you. All right. Next.” (N.T. Pre-trial Motions Hearing, 10/8/21, at 14).

      Jury selection commenced on October 18, 2021. The court explained

the nature of the charges to the jury panel, including the allegations of

domestic violence and inquired whether such charges would prevent any

prospective jurors from being fair and impartial.     Four prospective jurors

                                       -6-
J-A13038-22


indicated that they could not be impartial, and they were stricken for cause.

The court additionally inquired whether any prospective jurors had prior

experiences with domestic violence such that it would prevent them from

being fair and impartial, and there was no response.

      Trial commenced immediately after the jury was selected.            Ms.

Butterfield testified that on April 8, 2020, she and her cousins went to their

grandmother’s house to work on the garden and Appellant was present. Ms.

Butterfield stated that Appellant repeatedly told her and her cousins that he

loved them, which stood out to her because he never said that to them.

Appellant also inquired whether the family would be there for him and would

walk away from him if anything happened to their grandmother, and Ms.

Butterfield reassured him. Appellant did not object when the Commonwealth

called Ms. Butterfield to testify or at any point during her testimony.

      The jury found Appellant guilty of first-degree murder and PIC on

October 19, 2021.     The court proceeded immediately to sentencing and

imposed life imprisonment. Appellant timely filed a post-sentence motion on

October 29, 2021, and the court denied the motion on November 3, 2021.

Appellant filed a timely notice of appeal on November 12, 2021. On November

16, 2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement, and Appellant complied on December 10, 2021.

      Appellant raises the following issues for our review:

         Whether the trial court abused its discretion by denying
         Appellant’s request that the individual voir dire method be

                                     -7-
J-A13038-22


         used where domestic violence was at issue?

         Whether the trial court abused its discretion by denying
         Appellant’s motion in limine to exclude testimony that had
         minimal probative value and was outweighed by its
         prejudicial impact because it did not come to light until such
         a later date?

         Whether there was sufficient evidence presented at trial to
         sustain the guilty verdict for the first-degree murder charge
         where Appellant acted maliciously but without specific intent
         to kill the elderly victim who was in ill-health?

(Appellant’s Brief at 7-8).

      In his first issue, Appellant contends that individual voir dire was

necessary to ensure that the jury was fair and impartial. Appellant notes that

this case involved domestic abuse which is a very sensitive topic. Appellant

argues that “it is extremely unlikely that not one juror in the venire was a

victim of domestic violence or a perpetrator thereof, and it is equally unlikely

that any would admit such information in front of a room of complete

strangers.” (Id. at 34). Further, Appellant asserts that several prospective

jurors indicated that they could not be fair and impartial based on the nature

of the charges and the court should have switched to individual voir dire at

this juncture to examine whether the jurors harbored any disqualifying

prejudices. Appellant concludes the court abused its discretion in denying his

request for individual voir dire and we must grant a new trial. We disagree.

      Appellate review of the jury selection process implicates the following

principles:

         The process of selecting a jury is committed to the sound

                                     -8-
J-A13038-22


         discretion of the trial judge and will be reversed only where
         the record indicates an abuse of discretion, and the
         appellant carries the burden of showing that the jury was
         not impartial.

Commonwealth v. Noel, 629 Pa. 100, 121, 104 A.3d 1156, 1169 (2014).

“[I]t is only when the court permits the jury selection process to impugn the

fundamental qualities of competence, fairness and impartiality that we may

conclude that a palpable abuse of discretion has been committed.” Id. at 123,

104 A.3d at 1171 (internal citation and quotation marks omitted).

      “The purpose of voir dire is to ensure the empaneling of a fair and

impartial jury capable of following the instructions on the law as provided by

the trial court.” Id. at 120, 104 A.3d at 1168. “[Voir dire] is not intended to

provide appellant with a better basis upon which to utilize his peremptory

challenges. The inquiry should be strictly confined to disclosing qualifications

or lack of qualifications and should focus on whether a juror has formed a

fixed opinion as to an accused’s guilt or innocence.”       Commonwealth v.

Hathaway, 500 A.2d 443, 447 (Pa.Super. 1985).

      The Pennsylvania Rules of Criminal Procedure govern the examination

of prospective jurors as follows:

         Rule 631. Examination and Challenges of Trial Jurors

                                    *    *    *

         (F) In capital cases, the individual voir dire method must be
         used, unless the defendant waives that alternative. In non-
         capital cases, the trial judge shall select one of the following
         alternative methods of voir dire, which shall apply to the
         selection of both jurors and alternates:

                                        -9-
J-A13038-22



            (1) Individual Voir Dire and Challenge System

                  (a) Voir dire of prospective jurors shall be
                  conducted individually and may be conducted
                  beyond the hearing and presence of other jurors.

                                  *     *      *

            (2) List System of Challenges

                  (a) A list of prospective jurors shall be prepared.
                  The list shall contain a sufficient number of
                  prospective jurors to total at least 12, plus the
                  number of alternates to be selected, plus the total
                  number of peremptory challenges (including
                  alternates).

                  (b) Prospective jurors may be examined
                  collectively    or  individually regarding  their
                  qualifications.    If the jurors are examined
                  individually, the examination may be conducted
                  beyond the hearing and presence of other jurors.

Pa.R.Crim.P. 631(F).    Accordingly, individual voir dire is only required in

capital cases.   In all non-capital cases, the trial court has discretion to

determine who will ask questions of the jurors and whether the jurors will be

questioned individually or collectively. See Hathaway, supra at 144-45.

      Instantly, the trial court denied Appellant’s request for individual voir

dire, noting the extra time required for individual voir dire and the particular

need for judicial efficiency because of the backlog of criminal cases due to the

COVID-19 pandemic. The court also expressed its confidence that a fair and

impartial jury could be selected without individual voir dire. During the jury

selection process, the court informed the jury panel that the case involved


                                      - 10 -
J-A13038-22


allegations of domestic abuse and murder charges. The court also inquired

whether the nature of the charges or prior experiences with domestic abuse

would render any panel member unable to be fair and impartial. Any panel

member who indicated as such was stricken for cause. Appellant’s assertion

that the jury panel would feel uncomfortable disclosing any prejudice due to

prior experiences with domestic abuse is belied by the fact that four

prospective jurors indicated that they could not be impartial after hearing the

nature of the charges.

      Appellant relies on Commonwealth v. Glaspy, 532 Pa. 572, 616 A.2d

1359 (1922), for the position that the court was required to switch to

individual voir dire after prospective jurors indicated that they could not be

fair and impartial. However, Glaspy is distinguishable from the instant matter

in that Glaspy is based on a specific line of cases which require individual voir

dire when the court is faced with a racially sensitive issue. As there is no

indication of racial prejudice in this matter, Glaspy is not directly applicable.

Here, there is no evidence that any of the selected jurors were not impartial

or decided the case based on improper motivations. See Noel, supra. On

this record, we cannot say that the court abused its discretion by denying

individual voir dire on the basis of judicial efficiency. See id.

      In his second issue, Appellant argues that the court erred by denying

his motion in limine to preclude Ms. Butterfield’s testimony.          Appellant

contends that Appellant’s statements to Ms. Butterfield are irrelevant because


                                     - 11 -
J-A13038-22


“it is not clear exactly how [Appellant] saying he loved his family, who he was

not related to by blood, and that he feared they would abandon him if his

connection to them were severed would make it more probable that he

planned on murdering Mary Hatfield.” (Appellant’s Brief at 41).        Appellant

further avers that even if the statements were relevant, they came to light at

a time so removed from the date of the murder that the probative value was

outweighed by a danger of unfair prejudice.             Specifically, Appellant

emphasizes that Ms. Butterfield did not come forward with this information

until over a year after her grandmother died, so the testimony lacked reliability

and any probative value it might have provided as to premeditation was

outweighed by the risk of unfair prejudice. Appellant concludes the trial court

erroneously allowed testimony that was unfairly prejudicial, and this Court

must grant a new trial. We disagree.

      Preliminarily, Rule 103 of the Pennsylvania Rules of Evidence provides

in relevant part:

         Rule 103. Rulings on Evidence

         (a) Preserving a Claim of Error. A party may claim error
         in a ruling to admit or exclude evidence only:

         (1) if the ruling admits evidence, a party, on the record:

            (A) makes a timely objection, motion to strike, or motion
            in limine; and

            (B) states the specific ground, unless it was apparent
            from the context; or

                                  *     *      *

                                      - 12 -
J-A13038-22



         (b) Not Needing to Renew an Objection or Offer of
         Proof. Once the court rules definitively on the record—
         either before or at trial—a party need not renew an objection
         or offer of proof to preserve a claim of error for appeal.

Pa.R.E. 103(a), (b) (emphasis added).

      Instantly, Appellant moved to preclude Ms. Butterfield’s testimony by

means of a motion in limine prior to trial. Significantly, at the hearing on the

motion, the court heard argument on the issue but did not make a ruling.

When Ms. Butterfield was called to testify at trial, Appellant failed to renew his

objection. Appellant contends on appeal that he was not required to renew

his objection to preserve the issue for appeal because the court did not

explicitly state that it was holding the issue under advisement. Nevertheless,

Rule 103 plainly states that a party is not required to renew an objection only

if the court makes a definitive ruling on the record. See Pa.R.E. 103(b). As

the trial court did not make a definitive ruling on the record regarding Ms.

Butterfield’s testimony, Appellant was required to renew his objection when

Ms. Butterfield was called to testify to preserve his claim for appeal.

Accordingly, Appellant has waived this issue.         See Commonwealth v.

McGriff, 160 A.3d 863, 866 (Pa.Super. 2017) (stating: “Consistent with [Rule

103], a motion in limine may preserve an objection for appeal without any

need to renew the objection at trial, but only if the trial court clearly and

definitively rules on the motion”) (internal citation omitted).

      Even if the issue was properly preserved, Appellant’s argument lacks


                                     - 13 -
J-A13038-22


merit. Appellant was on trial for first degree murder which requires evidence

of premeditation.    See 18 Pa.C.S.A. §§ 2502(a) (defining murder of first

degree as criminal homicide committed by intentional killing); 2502(d)

(defining “intentional killing” as killing by means of poison, or by lying in wait,

or by any other kind of willful, deliberate and premediated killing).          Ms.

Butterfield’s testimony that Appellant inquired about how the family would

treat him if something happened to Ms. Hatfield in the days immediately

preceding Ms. Hatfield’s death was clearly relevant to establish premeditation.

See Commonwealth v. Danzey, 210 A.3d 333, 342 (Pa.Super. 2019),

appeal denied, 656 Pa. 9, 219 A.3d 597 (2019) (stating: “Evidence is relevant

if it logically tends to establish a material fact in the case, tends to make a

fact at issue more or less probable, or tends to support a reasonable inference

or proposition regarding a material fact”). Although Ms. Butterfield did not

disclose this information until a year after the murder, the Commonwealth

explained that there was a stall in the investigation and family interviews due

to the COVID-19 pandemic.        Under these circumstances, the delay in Ms.

Butterfield’s disclosure did not render her testimony so unreliable that the

probative value was outweighed by the risk of unfair prejudice. Thus, even if

Appellant had preserved his second issue, it would merit no relief.

      In his third issue on appeal, Appellant argues the Commonwealth failed

to meet its burden to establish that Appellant strangled Ms. Hatfield with the

specific intent to kill her.   Appellant claims that evidence of strangulation,


                                      - 14 -
J-A13038-22


without more, is insufficient to support an inference of the specific intent to

kill required for a first-degree murder conviction.     Additionally, Appellant

asserts that the evidence “only points to the fact that [Appellant] was

overcome with such strong emotions during an argument with Mary Hatfield

that he ‘snapped’ and, without consciously forming the intent to kill, displayed

an unjustified and extreme indifference to the value of her life.” (Appellant’s

Brief at 51). Appellant concludes the evidence was only sufficient to establish

third degree murder, and this Court should reverse his conviction for first

degree murder. We disagree.

      When examining a challenge to the sufficiency of evidence:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence and
         substitute our judgment for the fact-finder. In addition, we
         note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         trier of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal


                                     - 15 -
J-A13038-22


denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)). Nevertheless, “courts of

this jurisdiction have recognized that where evidence offered to support a

verdict of guilt is so unreliable and/or contradictory as to make any verdict

based thereon pure conjecture, a jury may not be permitted to return such a

finding.” Commonwealth v. Karkaria, 533 Pa. 412, 419, 625 A.2d 1167,

1170 (1993) (internal citation omitted) (explaining that evidence which is so

unreliable and contradictory that it is incapable of supporting verdict of guilty

is insufficient as matter of law).

      The Crimes Code defines first-degree murder as follows:

         § 2502. Murder

            (a) Murder of the first degree.―A criminal homicide
         constitutes murder under the first degree when it is
         committed by an intentional killing.

18 Pa.C.S.A. § 2502(a).

         To find a defendant guilty of first-degree murder a jury must
         find that the Commonwealth has proven that he…unlawfully
         killed a human being and did so in an intentional, deliberate
         and premeditated manner.

            It is the element of a willful, premeditated and
            deliberate intent to kill that distinguishes first-degree
            murder from all other criminal homicide. …

         The mens rea required for first-degree murder, specific
         intent to kill, may be established solely from circumstantial
         evidence.

Commonwealth v. Schoff, 911 A.2d 147, 159-60 (Pa.Super. 2006) (internal

citations omitted).

                                     - 16 -
J-A13038-22


     “[T]he period of reflection required for premeditation to establish the

specific intent to kill ‘may be very brief; in fact the design to kill can be

formulated in a fraction of a second.      Premeditation and deliberation exist

whenever the assailant possesses the conscious purpose to bring about

death.’” Commonwealth v. Rivera, 603 Pa. 340, 355, 983 A.2d 1211, 1220

(2009), cert. denied, 560 U.S. 909, 130 S.Ct. 3282, 176 L.Ed.2d 1191 (2010)

(quoting Commonwealth v. Drumheller, 570 Pa. 117, 146, 808 A.2d 893,

910 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137

(2003)).

     “Specific intent to kill can be established though circumstantial

evidence, such as the use of a deadly weapon on a vital part of the victim’s

body.” Commonwealth v. Montalvo, 598 Pa. 263, 274, 956 A.2d 926, 932

(2008), cert denied, 556 U.S. 1186, 129 S.Ct. 1989, 173 L.Ed.2d 1091 (2009).

A deadly weapon is defined as a “device or instrumentality which, in the

manner in which it is used or intended to be used, is calculated or likely to

produce death or serious bodily injury.”       18 Pa.C.S.A. § 2301.    “A deadly

weapon need not be … an inherently lethal instrument or device.”

Commonwealth v. McCullum, 602 A.2d 313, 323 (Pa.Super. 1992).

Further, the neck and head are vital parts of the body. Montalvo, supra.

           Death caused by strangulation is sufficient to infer the
           specific intent required for a conviction of first degree
           murder. See Commonwealth v. Harvey, 514 Pa. 531,
           538, 526 A.2d 330, 334 (1987) (appellant’s admission that
           he placed strap around victim’s neck and applied pressure
           until death resulted was sufficient to find specific intent);

                                      - 17 -
J-A13038-22


         Commonwealth v. Johnson, 459 Pa. 141, 147, 327 A.2d
         124, 127 (1974) (placing knotted cord around neck of
         elderly woman and rigging it so as to strangle victim is
         consistent with specific intent to take the life of another);
         Commonwealth v. Graves, [456 A.2d 561, 569
         (Pa.Super. 1983)] (jury entitled to find the specific intent to
         kill required for first degree murder where ten year old child
         strangled to death).

Commonwealth v. Simmons, 662 A.2d 621, 629 (Pa.Super. 1995), cert.

denied, 516 U.S. 1128, 116 S.Ct. 945, 133 L.Ed.2d 870 (1996).

      Instantly, Appellant told police that after having an argument with Ms.

Hatfield, he walked to the closet, retrieved an extension cord, positioned

himself behind where she was sitting, and strangled her until she went limp.

After she was dead, Appellant placed a blanket on the floor, laid her body on

the blanket, and waited two days before calling the police.                 The

Commonwealth’s expert forensic pathologist testified that Appellant would

have had to hold the electrical cord tightly around Ms. Hatfield’s neck for at

least a minute to cause her death. Additionally, Ms. Butterfield’s testimony

established that Appellant inquired about how the family would treat him if

something happened to Ms. Hatfield in the days immediately preceding her

death. Viewed in the light most favorable to the Commonwealth as verdict

winner, the evidence was sufficient for the jury to infer that Appellant

strangled Ms. Hatfield with the specific intent to kill her.    See Montalvo,

supra; Simmons, supra.           See also Hansley, supra.           Accordingly,

Appellant’s third issue fails, and we affirm the judgment of sentence.

      Judgment of sentence affirmed.

                                     - 18 -
J-A13038-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2022




                          - 19 -